r-------------·- ------·-------
i
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of 1
    ""'    ....   ---:-,...

                                                   UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                v.                                        (For Offenses Committed On or After November 1, 1987)


                                       Nicolas Bello-Cabrera                              Case Number: 3:19-mj-21184

                                                                                         Karren Kenn
                                                                                         Defendant's Attorney


          REGISTRATION NO. 83754298                                                                                         PL\R 0 8 2019
          THE DEFENDANT:                                                                                          CLERK, U.S. DISTRICT COURT
           IZI pleaded guilty to count(s) 1 of Complaint                                                        SOUTHERN DJ.sTRlCT OF CALIFORNIA
                                                                                                            0 ~ur
                                                         ~~~~~~~~~~~~~~~~~~-~-r~~---t-ifJH/~'=::::J,-+~~~o=E~                                            .....vj
           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                        Nature of Offense                                                         Count Number(s)
          8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                               1

           D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




           D Count(s)                                                                     dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:                                            r/"f

                                               D TIME SERVED                       i                I                         days

           IZI        Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI        Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the        defendant's possession at the time of arrest upon their deportation or removal.
           D          Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursdal'.,, March 7, 2019

                                     \.                    /,,-_,~
                                                                                       Date of Imposition of Sentence
                                                                                                                       -
                                      \· --·-·-- ----------r··
                                      'f'.__
          Received            ~~~.---~~~~~
                                          \
                              DUSM




          Clerk's Office Copy                                                                                                        3:19-mj-21184
